DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Request for Continued Examination under 37 CFR 1.114 filed 09 August 2022, and amended drawings filed 27 September 2022, for the application filed 11 April 2019. Claims 1-4, 6-9, and 11 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 August 2022 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/KR2016/015330, filed 27 December 2016) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (KR10-2016-0132523, filed 13 October 2016) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Drawings
The drawings filed 27 September 2022 are acceptable.

Claim Objections
Claim 1 is objected to because of the following informalities:
“wherein the base resin[[,]] is one or two or more selected from the group consisting of…”.
Please note, the text “wherein the base resin” was not underlined as is required by 37 CFR 1.121(c), specifically (2): “All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text” (emphasis added).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (Journal of Membrane Science, 448, 2013, pg. 81-92) in view of CI et al. (US PGPub 2015/0087858 A1) and XIE et al. (CN105688690A, published 22 June 2016; machine translation referenced herein).
	Regarding Claim 1, ZHANG discloses a polyvinylidene fluoride (PVDF; i.e., wherein the base resin is one or two or more selected from the group consisting of a hydrophobic halogenated polymer…)-based membrane with reduced fouling due to the synergistic combination of carbon nanotubes and graphene oxide nanomaterials in the membrane casting solution (i.e., [a] polymer composition… comprising… a graphene oxide…, carbon nanotubes, and a base resin; §1, last paragraph, pg. 82; §2.1, §2.2). Advantageously, the blending of carbon nanotubes and graphene into the membrane solution improves membrane hydrophilicity, water permeability, and anti-fouling performance (§1, par. 2, pg. 82). ZHANG further acknowledges issues with the dispersibility of carbon nanotubes and graphene oxides in polymeric matrices (§1, par. 2, pg. 82). ZHANG is deficient in disclosing sulfonated graphene oxide or sulfonated carbon nanotubes.
	CI discloses carbon nanotube (CNT) dispersions in polymeric solutions (abstract, p0007) and further discloses pretreating carbon nanotubes with concentrated sulfuric acid with tip sonication to improve their dispersibility in the polymeric solutions (p0007), i.e., the CNTs are surface functionalized with SO3H groups (i.e., sulfonated carbon nanotubes; p0009). Advantageously, such covalently modified CNTs have improved dispersibility while their underlying characteristics remain unchanged (p0008, p0012). Thus, one of ordinary skill in the art prior to the effective filing date of the invention would have found it obvious to provide sulfonated carbon nanotubes as disclosed by CI in the polymer composition disclosed by ZHANG. Further, the nature of the problem to be solved, i.e., poor dispersibility of CNTs in polymeric solutions as identified by ZHANG, may lead one of ordinary skill in the art to look at references relating to possible solutions to that problem. Therefore, it would have been obvious to use sulfonated CNTs as taught by CI in the polymer composition disclosed by ZHANG to improve the dispersibility of CNTs (MPEP §2143.01 C).
	XIE discloses sulfonated graphene oxide dispersions in polymeric solutions for membrane fabrication, e.g., nano-filtration membranes (abstract; pg. 3, top third). Such modified graphene oxide advantageously shows improved dispersibility and compatibility with polymer solutions (pg. 2, last paragraph). Thus, one of ordinary skill in the art prior to the effective filing date of the invention would have found it obvious to provide sulfonated graphene oxide as disclosed by XIE in the polymer composition disclosed by ZHANG. Further, the nature of the problem to be solved, i.e., poor dispersibility of graphene oxide in polymeric solutions as identified by ZHANG, may lead one of ordinary skill in the art to look at references relating to possible solutions to that problem. Therefore, it would have been obvious to use sulfonated graphene oxide as taught by XIE in the polymer composition disclosed by ZHANG to improve the dispersibility of graphene oxide (MPEP §2143.01 C).
The claimed Equation 1 comparing the relative water flux of the claimed hydrophilic separation membrane to those of separation membranes having only sulfonated graphene oxide and having only sulfonated carbon nanotubes is directed toward a measured and inherent property (i.e., water flux) of the claimed inventive hydrophilic separation membrane and therefore, not subject to patentability. The discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel (In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368, Fed. Cir. 2004; MPEP §2112 I). The structural limitations of Claim 9, namely, a hydrophilic separation membrane comprising a polymer composition of sulfonated carbon nanotubes, sulfonated graphene oxide, and base resin, are made obvious by modified ZHANG. Because the instant claims have not further differentiated the invention beyond the claimed composition, any additional properties claimed would be necessarily present in prior art membranes having the same structural limitations, such as the membrane suggested by modified ZHANG.
	Regarding Claim 2, modified ZHANG makes obvious the polymer composition of Claim 1. While XIE fails to explicitly disclose a degree of graphene oxide sulfonation, such a process whereby pristine carbon materials are functionalized with sulfuric acid groups (e.g., as described by CI, p0077), is well-known in the art and can be optimized such that the degree of sulfonation can be controlled to achieve a desired sulfonation rate. Thus, the claimed parameter of an atomic ratio of sulfur atoms to carbon atoms on a surface of the graphene oxide is recognized as a result-effective variable as suggested by the prior art and can be optimized through routine experimentation (MPEP §2144.05 II B). Therefore, the claimed limitation wherein the sulfonated carbon nanotubes have an atomic ratio of sulfur atoms relative to carbon atoms on a surface thereof being 10 to 40% would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention.
	Regarding Claim 3, modified ZHANG makes obvious the polymer composition of Claim 1. CI further discloses that the amount of sulfonated surface modification of CNTs can be adjusted depending on the desired concentration of modified CNTs, e.g., “[t]o increase the amount of surface modification and increase the concentration of suspensions of the CNTs, a higher ratio of H2SO4 to CNTs may be used… [t]he selectivity of the surface modification and the reversal of the sulfonation reaction make the surface modification and dispersion concentration tunable” (p0077). Thus, the claimed parameter of an atomic ratio of sulfur atoms to carbon atoms on a surface of the carbon nanotubes is recognized as a result-effective variable as taught by the prior art and can be optimized through routine experimentation (MPEP §2144.05 II B). Therefore, the claimed limitation wherein the sulfonated carbon nanotubes have an atomic ratio of sulfur atoms relative to carbon atoms on a surface of the carbon nanotubes being 10 to 40% would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention.
	Regarding Claim 4, modified ZHANG makes obvious the polymer composition of Claim 1. CI further discloses multi-walled nanotubes (i.e., wherein the sulfonated carbon nanotubes are sulfonated multi-walled carbon nanotubes; p0032). 
	Regarding Claim 7, modified ZHANG makes obvious the polymer composition of Claim 1. ZHANG further discloses polyvinylpyrrolidone (PVP) as a solute material (i.e., one or two or more additives selected from the group consisting of water-soluble polymers and water-soluble salts; §2.2).
	Regarding Claim 8, modified ZHANG makes obvious the polymer composition of Claim 6. ZHANG further discloses N,N-dimethylacetamide (DMAc) solvent (§2.2). ZHANG further discloses 15 g PVDF, 1 g PVP, and 1 wt% total of GO/CNTs (§2.2). While the cited mass of PVDF may exceed the claimed range of 10 to 35 wt% of the PVDF, the general conditions of a claim are nevertheless disclosed by ZHANG. Therefore, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
	Regarding Claim 9, modified ZHANG makes obvious the polymer composition of Claim 1. ZHANG further discloses the graphene oxide and carbon nanotube carbon nanomaterials improve the hydrophilicity of polymer membranes (§1, par. 2, pg. 82) and further discloses the preparation of composite membranes from the disclosed polymeric blend (i.e., a hydrophilic separation membrane prepared with the polymer composition for preparing a hydrophilic separation membrane of claim 1; §1, last paragraph, pg. 82).
	Regarding Claim 11, modified ZHANG makes obvious the hydrophilic separation membrane of Claim 9. ZHANG further discloses composite ultrafiltration membranes (§1, last two paragraphs, pg. 82).
	
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (Journal of Membrane Science, 448, 2013, pg. 81-92) in view of CI et al. (US PGPub 2015/0087858 A1) and XIE et al. (CN105688690A, published 22 June 2016; machine translation referenced herein), as applied to Claim 1 above, and further in view of BREITE et al. (Polymers, 2015, 7, pg. 2017-2030).
	Regarding Claim 6, modified ZHANG makes obvious the polymer composition of Claim 1. ZHANG further acknowledges issues with membrane fouling due to the hydrophobicity of polyvinylidene fluoride (PVDF) and further indicates various approaches to increase surface hydrophilicity, including blending modification and chemical modification of PVDF (§1, par. 1, pg. 81). ZHANG further acknowledges that blending modification also has issues with the dispersibility of carbon nanotubes and graphene oxides in polymeric matrices (§1, par. 2, pg. 82). Modified ZHANG is deficient in disclosing the base resin includes sulfonated polyvinylidene fluoride.
	BREITE similarly acknowledges issues with membrane fouling with hydrophobic membranes, such as polyvinylidene fluoride membranes (§1.1, par. 1, pg. 2017-2018). BREITE further discloses a solution, i.e., surface modification of PVDF membranes, e.g., with polystyrene-sulfonate (i.e., wherein the base resin includes sulfonated polyvinylidene fluoride; FIG. 2, §3.2, pg. 2022-2023). Such a modification advantageously improves the hydrophilicity and general anti-fouling abilities of PVDF membranes (§3.3, pg. 2026, first paragraph). Thus, one of ordinary skill in the art prior to the effective filing date of the invention would have found it obvious to utilize sulfonated polyvinylidene fluoride polymer as disclosed by BREITE in the polymer composition made obvious by modified ZHANG.

Response to Arguments
	Applicant’s amendments to Claim 3 have addressed the Claim Objection; this objection has been withdrawn. However, please note the added Claim Objections to Claim 1.
Applicant’s arguments regarding the rejections based upon the prior art, filed 09 August 2022 have been fully considered but are not persuasive.
Applicant argues that the “present invention has excellent effects and technical features that are distinguished from Zhan gin view of CI and XIE” based on a number of arguments:
Example 1 of the present invention uses 12.5 wt.% of SCNT and SGO whereas ZHANG utilizes only 1 wt.% (pg. 5, bottom); 
The present invention combines sulfonation “as a technical means to solve the problem of deterioration in anti-fouling performance when CNT and GO are used in high content” but the disclosed prior art only uses small amounts of CNT and GO for high anti-fouling performance (pg. 6, top);
CI describes only the benefits of dispersibility and solvent miscibility resulting from CNT sulfonation and fails to disclose any effect on permeation flux or anti-fouling performance (pg. 6, top); and
Applicant has provided additional experiment data purporting to show significance of certain results.
	The Examiner respectfully disagrees with all arguments.
Regarding (1), Applicant is arguing that the invention’s high SCNT and SGO content make the invention distinct and non-obvious over the prior art. However, it is noted that the features upon which applicant relies are not recited in the rejected independent Claim 1 nor in any of the dependent claims (Claim 8 does require 0.1 to 10 wt.% of SGO and 0.1 to 10 wt.% SCNT, but does not require their combination to be 12.5 wt.% as argued). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding (2), Applicant argues that their solution to addressing fouling requires higher CNT/GO content, but the prior art discloses only low CNT/GO content. Again, it is noted that there is no requirement in either independent Claim 1 or any dependent claims for CNT and GO “in high content”. Arguably, even the claimed 0.1 to 10 wt.% each of SGO and SCNT in Claim 8 are relatively low content. Applicant is cautioned that such language, if claimed, could also be rejected under 35 USC 112(b) for indefiniteness.
Regarding (3), Applicant is arguing that the claimed invention utilizes sulfonation for the purposes of improving permeation flux or anti-fouling performance whereas the prior art teaches other advantages not considered by the invention. It is noted that the invention is directed toward a polymer composition; so long as the prior art discloses the same composition, such properties due to sulfonation (i.e., improved flux, anti-fouling performance) would naturally and inherently arise. The discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel (In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368, Fed. Cir. 2004; MPEP §2112 I).
Finally, regarding the additional experiment data provided by Applicant, Applicant has not provided such data in a proper format, i.e., signed 37 CFR 1.132 affidavit, for the Examiner to consider the merits of such evidence. However, for the sake of compact prosecution, the Examiner will note certain deficiencies in the data. Overall, there is no nexus between the data purportedly showing significant differences between the claimed invention and the cited prior art. The data only provides comparisons between the claimed inventive polymer composition and the polymer composition according to ZHANG only (not modified ZHANG in view of CI and XIE as presented in the prior art rejections), i.e., the comparison of a polymer composition comprising SGO and SCNT is wholly expected to show differences from a polymer composition comprising non-sulfonated GO and CNT. As such, no conclusion can be made regarding the argued purported significant properties of the claimed invention over the prior art.
All other arguments have been indirectly addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777